638 So. 2d 44 (1994)
STATE of Florida, Appellant,
v.
Bryan K. RICHARDS, Appellee.
No. 80863.
Supreme Court of Florida.
June 2, 1994.
Robert A. Butterworth, Atty. Gen. and Michael J. Neimand, Asst. Atty. Gen., Miami, for appellant.
No appearance for appellee.
SHAW, Justice.
The State of Florida appeals the decision of the district court of appeal in Richards v. State, 608 So. 2d 917 (Fla. 3d DCA 1992). The district court declared a state statute unconstitutional. Therefore, we have jurisdiction of the state's appeal. Art. V, § 3(b)(1), Fla. Const.
On the authority of our decision in State v. Stalder, 630 So. 2d 1072 (Fla. 1994), in which the issue presented here was decided, we reverse the decision of the district court of *45 appeal and remand for further proceedings consistent with our opinion in Stalder.
It is so ordered.
GRIMES, C.J., OVERTON, KOGAN and HARDING, JJ., and McDONALD, Senior Justice, concur.